USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 1 of 15
                                                                       Page 1


  1                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
  2                            SOUTH BEND DIVISION

  3    UNITED STATES OF AMERICA         CAUSE NUMBER 3:18cr00005

  4          vs.

  5    REX HAMMOND,
                                        MARCH 25, 2019
  6            Defendant.

  7

  8                        TRANSCRIPT OF PROCEEDINGS
                   BEFORE THE HONORABLE ROBERT L. MILLER, JR.
  9

 10    APPEARANCES:

 11

 12    For the Government:       MS. MOLLY DONNELLY
                                 Assistant United States Attorney
 13                              204 South Main Street
                                 South Bend, Indiana 46601
 14

 15    For the Defendant:        MR. NICHOLAS OTIS
                                 Newby, Lewis, Kaminski & Jones
 16                              Attorneys at Law
                                 916 Lincolnway
 17                              LaPorte, Indiana 46350

 18

 19                                DEBRA J. BONK
                       FEDERAL CERTIFIED REALTIME REPORTER
 20                        UNITED STATES DISTRICT COURT
                         204 SOUTH MAIN STREET - ROOM 314
 21                          SOUTH BEND, INDIANA 46601
                           DEBRA_BONK@INND.USCOURTS.GOV
 22                                 574-246-8039

 23

 24    Proceedings reported in machine shorthand. Transcript
       produced by Computer-Aided Transcription - ECLIPSE
 25
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 2 of 15
      MARCH 25, 2019 HEARING                                           Page 2


  1                 THE COURT:   Good morning.

  2                 This is Criminal Cause 18cr00005, United States

  3    versus Rex Hammond, and we are gathered as a result of

  4    Mr. Hammond having filed a motion to suppress, and I set

  5    today's hearing because I think there are some preliminary

  6    matters we need to address before we can actually get into the

  7    merits of the motion.

  8                 I think the first matter that we have to address is

  9    whether the Court can consider the motion at all.         The motions

 10    deadline was September 7th of last year.        We had a hearing on

 11    a motion to suppress.      It was called a motion in limine.      That

 12    was filed on September 7th.      We heard it on October 9th,

 13    and I denied the motion on October 24th.

 14                 This motion to dismiss was filed on January 31 st of

 15    this year.     By my rough count, unaided by a computer, that's 92

 16    days after the ruling on the first motions and 136 days after

 17    the motions deadline, and Federal Rule of Criminal Procedure

 18    12(c)(3) requires good cause to file a motion after the motions

 19    deadline, so I think we first need to address what is good

 20    cause.

 21                 And then, secondly, if the Court can consider the

 22    motion, I think the next preliminary issue we have to address

 23    is whether a Franks hearing is permissible.        Assuming Franks

 24    applies to sworn statements of this sort, generally no Franks

 25    hearing can be held unless the Defendant makes a substantial
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 3 of 15
      MARCH 25, 2019 HEARING                                           Page 3


  1    preliminary showing of -- and I'll quote -- a material falsity

  2    or omission that would alter the probable cause determination

  3    and a deliberate or reckless disregard for the truth, and

  4    that's from United States versus Glover, 755 F.3d 811 at 820, a

  5    decision by the Seventh Circuit Court of Appeals in 2014.

  6                The Defendant's motion outlines factual statements

  7    that were incorrect and raises arguments as to why they would

  8    have affected the probable cause determination, but I think I

  9    need to ask what facts there are that would allow an inference

 10    that the statements were made with a deliberate or reckless

 11    disregard for the truth.

 12                If I find the motion can be filed and if I find that

 13    the Franks hearing is permissible, then I guess we would get to

 14    the Franks hearing.      And I know that when I simply said we were

 15    setting a hearing on March 25th, that was a little less

 16    specific than I've just been.

 17                Mr. Otis, I think I need to turn to you, first, and

 18    you can address the questions in any order you want.

 19                MR. OTIS:    Sure.

 20                THE COURT:    I think I have to rule on them in the

 21    order I said.

 22                MR. OTIS:    Sure.

 23                Judge, we admit that the motion was filed after the

 24    deadline.    We lay out the various issues here.

 25                First, some of this information we obtained through
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 4 of 15
      MARCH 25, 2019 HEARING                                           Page 4


  1    the first hearing.    Certainly the testimony we relied on to

  2    support this second motion was based off of the testimony at

  3    the first hearing, so that's the first argument.

  4               Second, we needed the trial -- not the trial

  5    transcript -- the transcript to do that, so we didn't have that

  6    until a later date.     I can't speak to the date I obtained that.

  7    I just don't recall as I sit here now.

  8               Third, I believe that -- and I'll accept

  9    responsibility.    I should have maybe asked for a new deadline

 10    in light of the new trial date, but I believe that that

 11    original deadline may have been set off of a earlier trial

 12    date, but I could be wrong on that.

 13               We didn't know, I would argue at least, I didn't

 14    know, that we had these false statements until the admissions

 15    at the last suppression hearing and so couldn't have acted on

 16    them until we knew that.     It was news to me that they would

 17    acknowledge the false statements.

 18               So those are the arguments I would make for the basis

 19    why it was filed after the deadline.

 20               Moving on to the Franks issue.       I think U.S. versus

 21    Carpenter cleared up that defendants have a constitutional

 22    right of privacy regarding the CSLI information, and so I think

 23    that's very clear at this point.      The Government, in this case,

 24    obtained 56 days of CSLI information from Mr. Hammond's cell

 25    phone, and the Supreme Court case talks about seven or more
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 5 of 15
      MARCH 25, 2019 HEARING                                           Page 5


  1    days, that that's constitutionally protected.        They didn't

  2    address a shorter period of time in that case.

  3               So, then the lower courts have then had to address:

  4    What do we do with situations where the Government followed the

  5    statute at the time prior to Carpenter?       And we have the Curtis

  6    case out of the Seventh Circuit that talks about, you know, the

  7    good faith on the part of the Government.        Our argument here is

  8    that good faith doesn't apply.       I think that what the Seventh

  9    Circuit said is there are privacy protections for a defendant,

 10    but good-faith exception can apply.       Our argument today is that

 11    good faith does not apply.       In fact, there's a U.S. Supreme

 12    Court case, U.S. v Leon, 468 U.S. 897, from 1984, the

 13    good-faith exception does not apply to cases involving officer

 14    misconduct, such as when an officer deliberately or recklessly

 15    makes a false statement or omission.

 16               So our argument here is that good faith would not

 17    apply.   The constitutional protections of Carpenter apply and

 18    that we should have a Franks hearing here today.

 19               THE COURT:    That the good-faith exception does not

 20    apply because there were Franks violations?

 21               MR. OTIS:    Because they were false statements in the

 22    2703 application, correct.

 23               THE COURT:    Okay.    And I guess let me circle back --

 24               MR. DEFENDANT:    Yeah.

 25               THE COURT:    -- because Franks ordinarily -- and maybe
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 6 of 15
      MARCH 25, 2019 HEARING                                           Page 6


  1    you're on a path different than I understand, but a Franks

  2    motion usually requires not just falsity, not just material

  3    falsity, not just outcome determinative material falsity, but

  4    also deliberate or reckless disregard for the truth, and that's

  5    what I'm trying to figure out.       How do we get to that?     And

  6    maybe that's the flip side of your good-faith argument.          I

  7    don't know.

  8               MR. OTIS:    I don't know how I can get in the mind of

  9    the officer, other than the officer admitted on the stand that

 10    the statements in the 2703 application were false; that the

 11    application stated that, by looking at the driver's license

 12    photograph of Mr. Hammond and then the videos, that they

 13    matched; and then he admitted on the stand that you couldn't

 14    see the individual's face in these videos because it was

 15    covered and admitted that those statements were not true.             So,

 16    I can't get in the mind of the officer about whether it's

 17    deliberate or not, but we have an admission under oath that the

 18    statements in the application weren't true.

 19               THE COURT:    Okay.

 20               MR. OTIS:    Thank you.

 21               THE COURT:    Thank you, sir.

 22               Ms. Donnelly.

 23               MS. DONNELLY:    Thank you, Your Honor.

 24               As to the timing issue of the motion and good cause,

 25    I understand that there are things that Special Agent Badowski
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 7 of 15
      MARCH 25, 2019 HEARING                                           Page 7


  1    testified to that became a part of counsel's motion in that

  2    respect.     However, the actual underlying information was all

  3    available.     The 2703(d) application, the photographs, the

  4    videos, all of the underlying information that counsel refers

  5    to as being false statements or omitted statements was in the

  6    possession of counsel prior to the filing deadline, prior to

  7    the hearing.     So while the agent may have testified in ways

  8    that Mr. Hammond believes help his argument, the actual

  9    underlying information to make the motion was available to all

 10    parties at the time.

 11                 In terms of the Franks hearing, whether there should

 12    be a Franks hearing, I believe our motions get into why we

 13    don't believe that Franks should extend to 2703(d) applications

 14    and orders, to begin with, for all of the reasons that we

 15    describe as to why they are different, being statutory versus

 16    constitutional, derived, things that we're dealing with, the

 17    application not being sworn or under oath, while an affidavit

 18    obviously is, the reasonable grounds that are relevant and

 19    material to an ongoing investigation versus probable cause.

 20    They're two completely different things that we are talking

 21    about, so we don't believe that there's any justification in

 22    case law or that's been brought before this Court for why

 23    Franks should be extended to 2703(d) applications.

 24                 That being said, we also don't believe that there has

 25    been a showing, even any showing, let alone a substantial
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 8 of 15
      MARCH 25, 2019 HEARING                                           Page 8


  1    preliminary one, that any information contained within the

  2    application was deliberately false or reckless -- recklessly

  3    included.

  4                 While Special Agent Badowski -- much of Mr. Hammond's

  5    motion is based on statements that were made during

  6    Cross-Examination.     However, on Redirect, Special Agent

  7    Badowski clarified.     And in our -- I won't get into all the

  8    details.     They are described at length in our response.       But

  9    the information contained in the application was not, in fact,

 10    false.     It was summaries of what the investigation showed.

 11    This was an investigation that had about a dozen different law

 12    enforcement agencies involved, from two separate states,

 13    federal and state entities.      And boiling their investigation

 14    down into a manageable application is what happened here, and

 15    the correct information was conveyed to the Magistrate Judge

 16    who made the determination here.

 17                 Now, in terms of how, at this stage, counsel could

 18    show any type of deliberate falsehood or reckless disregard for

 19    the truth, other cases indicate that, in overcoming that burden

 20    by the defense, they can look at other circumstances or

 21    ancillary information that might provide to the Court some

 22    indication that the material either included or omitted was

 23    deliberately false or showed a reckless disregard for the

 24    truth.

 25                 So there is information other than just someone
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 9 of 15
      MARCH 25, 2019 HEARING                                           Page 9


  1    saying, "I suppose that wasn't exactly correct."         There is

  2    other information in other cases that can show what that

  3    substantial preliminary showing could be, and there isn't

  4    anything here that's been brought to the Court to show that

  5    that existed in this case, that anything incorrectly stated in

  6    the application was deliberately false or in reckless disregard

  7    for the truth.

  8                THE COURT:    Okay.   Thank you, Ms. Donnelly.

  9                Mr. Otis, the right to close on these issues.

 10                MR. OTIS:    Again, going back to the statements, I

 11    mean, under oath, we have admissions that -- Paragraphs 12 and

 12    16 from Agent Badowski.

 13                "So the statement in that request is not accurate,

 14    correct?"

 15                "Not to the full extent, no."

 16                And we asked him again, "Driver's license photograph

 17    of a Hammond appears to match the subject captured by the

 18    security camera system during the armed robbery in Decatur,

 19    Indiana.    You could not see the individual's face in the armed

 20    robbery, correct?

 21                "Correct.

 22                "So the statement is not correct either?

 23                "Correct."

 24                We have admissions, you know, that they weren't true,

 25    and I don't know whether that is deliberately not true,
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 10 of 15
       MARCH 25, 2019 HEARING                                           Page 10


  1    negligently not true, but they are not true, and I can't get

  2    into the mind of the agent as to why that statement was

  3    included in the application, but I think we've made a

  4    substantial showing to warrant a Franks hearing at this point.

  5               THE COURT:    Thank you, sir.

  6               Franks sets a high burden, and I think it does so

  7    intentionally so that we don't have a challenge to every

  8    affidavit in support of a search warrant, which is where the

  9    Franks line of cases began, and, accordingly, a high burden is

 10    required, and I don't think the high burden has been met here.

 11               I agree with the Government -- well, I agree with

 12    both sides that there are statements that Agent Badowski

 13    testified to candidly from the witness stand during the

 14    suppression hearing, that the statement didn't line up, that it

 15    was false, but it seems to me that those statements were false

 16    because they were incomplete.

 17               The photograph, I think, is the strongest issue that

 18    the defense raises, that the photo was part -- and I think

 19    Agent Badowski testified to this on either Direct or

 20    Redirect -- part of the comparison of what the picture was, as

 21    well as the description on the driver's license, with what was

 22    visible on the security camera, and the whole thing became an

 23    identification.    Certainly, what was submitted in the

 24    application didn't contain that whole explanation, but the

 25    photograph, it was true in the sense that the photograph was
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 11 of 15
       MARCH 25, 2019 HEARING                                           Page 11


  1    consistent with what they saw on the the security film,

  2    security video.    I'm dating myself by talking about a security

  3    film.

  4               More importantly, from the standpoint of trying to

  5    determine whether there has been a substantial preliminary

  6    showing of a deliberate or reckless disregard for the truth, I

  7    don't see how an advantage -- how Agent Badowski would have

  8    conceived of an advantage being gained by explaining only part

  9    of the role that the photo played in the identification.

 10    Frankly, it said the omission of the rest of what played the

 11    part in it seems to weaken the application to that extent.

 12               Similarly, the chain of possession, putting a person

 13    in or taking a person out, I don't see how an illicit advantage

 14    would have been gained by doing that.       And as the Government

 15    pointed out, we really have two different versions of whether

 16    -- and I'm blanking on the person's name, but whether that

 17    person was one of the owners or possessor -- Tommy Maxwell, I

 18    think -- was an owner or possessor of the firearm, so I simply

 19    don't -- because I can't perceive what the advantage was that

 20    would be gained by those, I guess, more omissions than factual

 21    -- statements of facts that were not true, I don't think an

 22    inference could be drawn from what's been put in front of me,

 23    understanding this is all prehearing, but it's also an

 24    important precondition to a hearing, that would allow an

 25    inference of a deliberate or a reckless disregard for the truth
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 12 of 15
       MARCH 25, 2019 HEARING                                           Page 12


  1    when Agent Badowski was putting together the application.

  2               I don't want to -- I don't want to base this on the

  3    timing simply because of the unusual combination of events.          It

  4    seems to me that the motion could have been filed more quickly

  5    after the October 9th hearing.      Looking at the docket sheet,

  6    it appears the transcript was ready in mid-December, throwing

  7    in holidays.     I don't want to state for the record that good

  8    cause could not be found for that.

  9               And I would not hold on the record that Franks

 10    doesn't apply to a 2703(d) application.        I think the Government

 11    has a credible argument.      But if it were not -- if a Franks

 12    hearing were otherwise permissible on this record, I would

 13    conduct the Franks hearing and let the Court of Appeals decide

 14    whether I should have not, rather than not conduct it and have

 15    the Court of Appeals tell me I should have.

 16               So my ruling today is based exclusively on the lack

 17    of a substantial preliminary showing that Agent Badowski, as

 18    the drafter of the application, showed a deliberate or a

 19    reckless disregard for the truth of the matters contained in

 20    the application.

 21               Did I cover that adequately, Mr. Otis, for you to

 22    have for appeal?     I'm not asking you to agree with the ruling,

 23    obviously, but is there anything else you need a ruling on to

 24    preserve that?

 25               MR. OTIS:    No, Your Honor.
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 13 of 15
       MARCH 25, 2019 HEARING                                           Page 13


  1                 I would ask, I guess, procedurally or practically,

  2    when we get to the trial, how the Court would like me to

  3    preserve that issue, if I need to do it again before the start

  4    of trial?

  5                 THE COURT:    Unless there's something new to argue,

  6    I'll just view this as applying to trial.        If you have got

  7    something new to argue, raise that when the jury's not present.

  8                 MR. OTIS:    I just want to make sure I preserve it for

  9    trial, because I know, in some courts, if you don't reraise it

 10    and allow it to come in, you've waived it, so I just want to

 11    make sure that's preserved.

 12                 THE COURT:    I don't want to see that happen either.

 13                 MR. OTIS:    Thank you.

 14                 THE COURT:    Ms. Donnelly, anything I would need to

 15    add since I'm ruling orally instead of in writing?         Anything

 16    that the Government would need as part of the ruling?

 17                 MS. DONNELLY:    No, Your Honor.   I believe the ruling

 18    is sufficient.

 19                 THE COURT:    Okay.   I will see you the week of the 4th

 20    of April.

 21                 MS. DONNELLY:    The 8th of April, Your Honor.

 22                 THE COURT:    The 8th of April.

 23                 MS. DONNELLY:    The one last thing I would put on the

 24    record.     I do anticipate that we will be filing something to

 25    this effect.     But just so it's made a part of the record for
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 14 of 15
       MARCH 25, 2019 HEARING                                           Page 14


  1    future purposes, there were plea offers extended in this case

  2    that were rejected by the Defense.

  3                 THE COURT:    Okay.    I would be asking at the beginning

  4    of the trial.

  5                 Mr. Otis, do you agree with that, that the Government

  6    had two plea offers?

  7                 MR. OTIS:    Yes.

  8                 THE COURT:    And you conveyed those, I assume, to

  9    Mr. Hammond?

 10                 MR. OTIS:    Yes.

 11                 THE COURT:    Mr. Hammond, let me just ask you,

 12    briefly.     Has Mr. Otis presented to you -- and I don't want to

 13    know what they were -- two plea offers from the Government?

 14                 THE DEFENDANT:      Yes, he has.

 15                 THE COURT:    Okay.    With that, I will see you all in a

 16    few weeks.

 17                 LAW CLERK:    All rise.

 18                 (All comply; proceedings concluded.)

 19

 20

 21

 22

 23

 24

 25
USDC IN/ND case 3:18-cr-00005-RLM-MGG document 112 filed 08/16/19 page 15 of 15
       MARCH 25, 2019 HEARING                                           Page 15


  1                                  CERTIFICATE

  2          I, DEBRA J. BONK, certify that the foregoing is a

  3    correct transcript of the record of proceedings in the

  4    above-entitled matter.

  5          DATED THIS 15th DAY OF AUGUST, 2019.

  6                                S/S DEBRA J. BONK

  7                                DEBRA J. BONK
                                   FEDERAL CERTIFIED REALTIME REPORTER
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
